United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1832
Issued: May 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal from the February 18, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied reconsideration of her
case. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review that
denial.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s case.
FACTUAL HISTORY
On January 31, 1997 appellant, then a 38-year-old management assistant, sustained an
injury in the performance of duty when she leaned back in her chair and it fell over backwards.
The Office accepted a contusion and sprain of the left shoulder and recurrent left shoulder
dislocation. On August 30, 1997 appellant underwent surgery for Bankart repair with capsular
reefing.

On November 9, 1998 the Office issued a schedule award for a 46 percent impairment of
appellant’s left upper extremity. On February 21, 2006 the Office issued a schedule award for an
additional 10 percent impairment of her left upper extremity following a March 23, 2005
excision of the distal clavicle and left shoulder fusion. On July 12, 2006 an Office hearing
representative affirmed the additional award and on January 17, 2007 the Office reviewed the
merits of appellant’s case and denied modification of the prior schedule awards.
On December 14, 2007 the Office accepted appellant’s claim for the additional
conditions of consequential left shoulder proximal humerus fracture and chronic distal radialulnar joint instability of the left wrist.1
Appellant wrote to the Office on December 20, 2008: “I am writing to request
reconsideration of the decision made on my request for a higher disability rating which your
office denied.” She enclosed an October 13, 2008 report from Dr. Gary G. Poehling, a Boardcertified orthopedic surgeon and professor, whom the Office authorized as the treating physician.
Dr. Poehling noted appellant’s chief complaint of left wrist pain, numbness and
weakness. He related her history of injury and left shoulder surgeries. Dr. Poehling described
his findings on examination, including a fixed left shoulder, forward flexed and internally rotated
about 30 degrees, so that her hand was at her abdomen. He assessed left wrist joint pain and
offered an opinion on permanent impairment:
“It is my opinion that this patient, when looking at the [w]orkers’
[c]omp[ensation] guide, as far as reading her shoulder, it states that ankylosis in
optimum position of the shoulder results in 50 percent of the arm and added 5
percent if there is resection of the end of the clavicle. To my mind, this patient is
at the extreme with seven operations, no deltoid musculature at all,
hyperparesthesias about the arm and pain in her wrist, which is all part and parcel
of this injury that she sustained back in 1997. I would rate this patient at 70
percent of the left upper extremity. In my opinion, this patient will not be able to
use the left upper extremity.”
On February 12, 2009 an Office medical adviser reviewed Dr. Poehling’s report and
explained that a fixed left shoulder in 30 degrees flexion/internal rotation with resection of the
distal end of the left clavicle represented a 39 percent impairment of the left upper extremity.2
He noted that Dr. Poehling gave no basis for rating left wrist pain and concluded that the
evidence provided no additional objective clinical data to support an increase in the 56 percent
impairment rating appellant previously received.
In a decision dated February 18, 2009, the Office denied appellant’s December 20, 2008
request for reconsideration. It found that her request was untimely and failed to present clear
evidence of error in the Office’s most recent merit decision on January 17, 2007. The Office
1

The Office also accepted osteoarthritis.

2

The Office medical adviser cited the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001), Figures 16-40 to 16-46 (pages 476-79) and Table 16-27 (page 506).

2

noted that Dr. Poehling provided no objective information to support his impairment rating of 70
percent.
On appeal, appellant contends that the new medical evidence was not properly
considered.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.4
ANALYSIS
Appellant requested reconsideration on December 20, 2008. However, she was not
arguing error in the Office’s most recent merit decision. Appellant presented evidence in support
of her claim of increased impairment due to her accepted conditions. The Board notes there is no
one-year time limitation on requesting an increased schedule award. The Office improperly
reviewed the evidence under section 8128 and the clear evidence of error standard.
The Board will set aside the Office’s February 18, 2009 decision denying reconsideration
and will remand the case for an appropriate final decision on the merits of appellant’s claim for
an increased schedule award. After such further development, as it deems necessary, it shall
issue a merit decision on the extent of permanent impairment to appellant’s left arm.5
CONCLUSION
The Board finds that the Office improperly reviewed appellant’s claim for an increased
schedule award under section 8128(a).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
5

20 C.F.R. § 10.126 (the Office decision shall contain findings of fact and a statement of reasons).

3

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision.
Issued: May 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

